Citation Nr: 1818110	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  06-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left foot neuroma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1990.

This smatter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2009, the Veteran testified at a Board hearing at the RO in Seattle, Washington, before a Veterans Law Judge (VLJ) who has since retired.  A transcript of that hearing has been associated with the claims file and reviewed.  In a June 2017 letter, the Veteran was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the Veteran did not respond within 30 days, this opportunity was deemed waived.

In December 2008, December 2009, and August 2017, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further evidentiary development.


FINDING OF FACT

Left foot neuroma did not manifest within one year from separation from active service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left foot neuroma have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including neuroma (organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran contends that his left foot neuroma disability is related to service or is secondary to his service-connected disabilities.  At the April 2009 hearing, he claimed that his left foot disability was due to his service-connected right knee disability.

The claims file contains evidence of a current left foot neuroma disability.  See April 2016 VA Examination Report.  Accordingly, the first element of service connection, a current disability, is met. The remaining question is whether the disability is related to service to include via his service-connected disabilities.

Service treatment records document a complaint of Athlete's foot in May 1988, but are silent for complaints of or treatment for left foot neuroma.  As for service-connected orthopedic disabilities, service treatment records document complaints of right knee pain in 1984 and a right knee meniscal tear in May 1987, but no associated foot pain.  In a November 1988 report of medical examination, feet and neurological clinical evaluations were normal.  As for separation examination, pursuant to a prior remand the AOJ associated additional service treatment records with the claims file.  However, best copies of some records are illegible.  

Post-service VA treatment records list a medical history of neuroma.  In February 2008 the veteran sought treatment for his service-connected low back disability and complained of left lower extremity pain.  However, neurological examinations were normal and there was no explanation for his neurologic complaints.  Past medical history listed digital neuroma since April 2004.  In July 2012, the Veteran underwent a laminectomy for his low back disability and complained of bilateral leg pain.  Specifically, on physical examination he reported the temporary ability to sustain weight on his right side with heel walking attributed to this right knee condition, but that he can perform both activities on his left side.

The Veteran was afforded a VA examination in April 2016.  A diagnosis of Morton neuroma, left, since 2008 was noted.  The Veteran reported that his left foot neuroma condition started in 2001 when he developed right knee osteoarthritis that caused him to place more pressure on his left foot.  The examiner opined that left foot neuroma is not related to service.  As rationale, the examiner references a rating decision that denied direct service connection.  In August 2017, the Board found this examination inadequate and remanded the claim for further medical opinion.

In a December 2017 addendum the prior VA examiner indicated review of the claims file and opined that it is less likely than not (less than 50 percent probability) that the Veteran's current left foot neuroma is related to service.  As for secondary service connection, the examiner again provided a negative nexus opinion and stated that it is less likely than not (less than 50 percent probability) that the Veteran's current left foot neuroma has been aggravated by any of his service-connected disability.  As rationale, the examiner stated that there was no supporting evidence of aggravation due to service-connected right knee disability during service, or chronicity of care.  Further, the first documentation for neuroma was in 2008, 18 years after separation from service.  

The examiner referenced medical literature stating that:

Interdigital neuromas of the foot are often referred to as Morton neuroma.  The etiology of Morton neuroma is not fully understood but is thought to be similar to metatarsalgia, involving collapse of the transverse arch that places traction and increased pressure on the interdigital nerve, ultimately leading to injury.  Over pronation and tight shoes are often associated with the condition.  Morton neuroma is a common problem in athletic and non-athletic populations.

In February 2018, the examiner submitted another addendum opinion acknowledging that the Veteran's current service-connected disabilities included: posttraumatic stress disorder (PTSD), right medial meniscectomy post-operative residuals, left knee osteoarthritis, skin condition, low back disability, residuals of coccyx fracture, right knee scars, and left shoulder scars.  The examiner also acknowledged the Veteran's credible lay statements, but again opined that his current left foot neuroma is less likely than not related to service, to include aggravation by any service-connected disability.

As for service-connected orthopedic conditions, the examiner stated that current podiatric and orthopedic literature lacks any objective or clinical evidence to support a nexus between the Veteran's current left foot neuroma and his service-connected orthopedic conditions.  The examiner acknowledged that service treatment records contain orthopedic treatment, but there are no complaints of an associated neuroma problem.  Pertinent to service-connected knee disabilities, the examiner referenced 1986 to 1988 service treatment records documenting complaints of left knee pain and treatment for right knee meniscal tear, but no mention of left foot pain.  As such, the examiner concluded that there was no evidence of a nexus to service, to include aggravation by a service-connected disability. 

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for left foot neuroma because there is no nexus to service.

The Board finds the April 2016 examiner's opinions, accompanied by December 2017 and February 2018 addendums, the most probative evidence of record as to whether the Veteran's current left foot neuroma is directly related to service or secondary to any of his service-connected disabilities.  The examiner's rationale is well-reasoned, and thorough, and took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's contentions.  

As for direct service connection, the examiner's opinion is consistent with medical evidence of record.  Service treatment records are negative for any diagnosis of or treatment for left foot neuroma.  Notably, the Veteran himself has not identified an in-service injury or specific event that caused left foot neuroma.  On April 2016 examination, he reported an onset of left foot neuroma in 2001, approximately 11 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The record provides no evidence of a connection between left foot neuroma and military service.  As such, service connection on a direct or presumptive basis is not warranted.

As for secondary service connection, the examiner's opinions are supported by extensive medical literature discussing the origins of neuroma, none of which support a connection to any orthopedic condition.   The opinions are consistent with service treatment records showing complaints of pain for orthopedic conditions, including the right knee, but no complaints of or treatment for left foot neuroma.  Although post-service the Veteran complained of left lower extremity pain associated with his service-connected lumbar spine condition, neurological examinations were normal.  See February 2008 VA Treatment Records.  The examiner's opinions have not been contradicted by any other medical evidence of record.  As such, the objective medical findings and opinion provided by the VA examiner are the most probative evidence of record in this regard and the criteria for service connection on a direct or secondary basis are not satisfied.

The only evidence of record suggesting a link or nexus between the Veteran's current left foot neuroma disability and service comes from the Veteran himself.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of neuroma demonstrated many years after a period of active service is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for left foot neuroma, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left foot neuroma is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


